DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
I.	Applicants argue on pages 8-9 of the remarks that, Yahalom teaches "providing responses to queries about virtual machine resource allocation and virtual machine resource reservation at a given time [and future time]" using a "a list of past and present virtual machine resource allocation states" or by "extrapolating and trending from past virtual machine allocation states and past virtual machine reservation states," which does not teach or suggest "querying, by a processing device, a host computer system for network configuration data associated with network components within the host computer system," as recited in claim 1.  Yahalom does not teach the above recited feature of claim 1 at least because Yahalom's "queries about virtual machine resource allocation and virtual machine resource reservation" are not the same as queries "for network configuration data" much less queries "for network configuration data associated with network components within the host computer system," as recited in claim 1.


II.	Applicants also argue on page 9 of the remarks that, moreover, "a list of past and present virtual machine resource allocation states" or "extrapolating and trending from past virtual machine allocation states and past virtual machine reservation states," as used by Yahalom to respond to Yahalom's queries would not be information used to respond to queries "for network configuration data associated with network components within the host computer system," as recited in claim 1 because virtual machine allocation states and virtual machine allocation reservations would not be information that would be used to determine "network configuration data" much less " network configuration data associated with network components within the host computer system," as recited in claim 1.
The Examiner respectfully disagrees with Applicant’s arguments because the VM allocation states and reservations are types of information that can be used to configure 

III.	Applicants further argue on page 9 of the remarks that, Yahalom does not necessarily teach "receiving, in response to the querying, the network configuration data comprising first configuration data of the network components within the host computer system and second configuration data of connectivity between the network components within the host computer system".  In Yahalom's query the Yahalom user would receive information pertaining to virtual machine resource allocation and virtual machine resource reservation and not the above elements (i.e., logical access paths) cited by the Office Action at page 7-8. Further, Yahalom does not describe local access paths are sent to the user in response to the above mentioned queries.
The Examiner respectfully disagrees with Applicant’s arguments because Yahalom teaches in column 5 ¶ 2 that component configuration and connectivity information is collected from components in the network environment [second configuration data of connectivity between the network components within the host computer system]. Access paths defining end-to-end access relationships between an application on a virtual machine and storage data objects associated with the virtual machine in the network environment are derived. An access path includes a sequence of components enabling information flow between an application residing on a virtual machine and a data object. The access paths have access path attributes including at least one of a number of hops within an access path, a level of end-to-end redundancy for an access path, and a number of allocated ports for an access path.  The network environment described would include the embodiment in which the host network 

IV.	Applicants argue on pages 10-11 of the remarks that, Yahalom's logical access path describes a sequence of components involved in the data flow from a virtual server to elements outside of the virtual server (see also Yahalom Figure 1), which is not the same as "first configuration data of the network components within the host computer system and second configuration data of connectivity between the network components within the host computer system.
The Examiner respectfully disagrees with Applicant’s arguments because the logical access paths described in Yahalom also encompass pathways with the host since the host has been shown to be capable of running multiple virtual servers within itself.  Column 4 last ¶ discusses access paths or a logical access paths that encompasses a logical channel between a given application residing on a virtual server and a given data object, e.g. LUN, along which data may flow. In other words, a logical access path is typically a sequence of components starting with a specific application on a specific virtual server via, for example, an HBA [second configuration data of connectivity between the network components within the host computer system], and a sequence of one or more switches and physical links leading to a storage controller and a storage device containing a data object e.g. a LUN [may be outside the host].  So the logical access paths must not only include elements which may be outside of the host 

V.	Applicants also argue on pages 11-12 of the remarks that, Yahalom does not teach or suggest "generating, in view of the network configuration data, a network configuration model of the network components within the host computer system," as recited in claim 1.
The Examiner respectfully disagrees with Applicant’s arguments because column 6 first ¶ of Yahalom discloses that the access paths have access path attributes including at least one of a number of hops within an access path … and a number of allocated ports for an access path. Using the component configuration and connectivity information, a graph is constructed to derive access paths by determining whether information can flow between nodes in the graph, wherein nodes in the graph represent components in the storage network environment, and edges represent information flow capability between two components, and wherein the information flow capability is determined by a physical communication link between the two components and the logical state configurations of the two components. Virtual machines in violation of the resource capacity policy are then identified by comparing the constructed graph to the resource capacity policy to identify violations.  Thus, a network model is generated using the network configuration data discussed above in IV as well as any connection data between the components used along the logical access paths.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	Claims 1-3, 5-12, 14-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 14-17 and 19-20 of U.S. Patent No. 10,411,966.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. 
Claims 1-3, 5-12, 14-17 and 19-20 of Patent No. 10,411,966 contain(s) every element of claims 1-3, 5-12, 14-17 and 19-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  The teachings of both applications are directed toward querying a host computer for configuration data to generate a configuration model.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting 
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahalom et al. (U.S. Patent No. 8,560,671 B1) in view of Demuth et al. (U.S. Publication No. 2003/0212987 A1), and Magdum et al. (U.S. Patent No. 7,437,676 B1).
With respect to claim 1, Yahalom discloses a method comprising: querying, by a processing device, a host computer system for network configuration data associated with network components within the host computer system (i.e., In some embodiments, the processor includes a timestamp processor for associating a timestamp with an event selected from the group of a virtual machine resource allocation event, a virtual machine resource reservation event, a virtual machine resource allocation state, and a virtual machine resource reservation state. The timestamp processor may maintain a list of past and present virtual machine resource allocation states using a data memory, virtual machine resource reservation states, virtual machine resource allocation events, and virtual machine resource reservations events, and use the list with a query processor to provide responses to queries about virtual machine resource allocation and virtual machine resource reservation at a given time [querying, by a processing device, a host computer system for network configuration data associated with network components within the host computer system], column 7 ¶ 3.  In some embodiments, the processor includes a projection processor for computing projections of virtual machine allocation states and virtual machine reservation states and of virtual machine resources of specific types and tiers. This computation involves extrapolating and trending from past virtual machine allocation states and past virtual machine reservation states, and using external input from authorized users. The computed projections may be used to provide responses to queries from a designated user interacting with the user interface about virtual machine resource allocation and virtual machine resource reservation at a future time [querying, by a processing device, a host computer system for network configuration data associated with network components within the host computer system], column 7 last ¶). 
Yahalom also discloses receiving, in response to the querying, the network configuration data comprising first configuration data of the network components within the host computer system and second configuration data of connectivity between the network components within the host computer system (i.e., The systems and methods described herein allow for effectively monitoring virtualized storage network environments without using host agents residing on the physical servers or hosts. These systems and methods use logical access paths in the storage network environment to dynamically track all the end-to-end access relationships, e.g., from an application on a virtual server to a storage volume, such that the service and performance levels of components in the virtualized storage network environment can be monitored [receiving, in response to the querying, the network configuration data comprising first configuration data of the network components within the host computer system], column 4 ¶ 5.  As used herein, an access path or a logical access path encompasses a logical channel between a given application residing on a virtual server and a given data object, e.g. LUN, along which data may flow. In other words, a logical access path is typically, although not exclusively, a sequence of components starting with a specific application on a specific virtual server via, for example, an HBA, and a sequence of one or more switches and physical links leading to a storage controller and a storage device containing a data object e.g. a LUN [second configuration data of connectivity between the network components within the host computer system]. The logical or configuration state of each component along the way in that sequence, for example, the virtual server, the HBA, the storage controller, or the switches, is set such as to not disable data flow between that specific application residing on a virtual server and that specific data object along that specific sequence, column 4 last ¶). 
Yahalom further discloses generating, in view of the network configuration data, a network configuration model of the network components within the host computer system (i.e., In some embodiments, deriving access paths comprises mapping network component configuration and connectivity information to nodes and edges of a graph and determining whether information can flow between nodes in the graph, wherein a node in the graph represents a component in the storage network environment, and an edge represents information flow capability between two components, wherein the information flow capability is determined by a physical communication link between the two components and the logical state configurations of the two components, column 5 ¶ 3.  Using the component configuration and connectivity information, a graph is constructed to derive access paths by determining whether information can flow between nodes in the graph, wherein nodes in the graph represent components in the storage network environment, and edges represent information flow capability between two components, and wherein the information flow capability is determined by a physical communication link between the two components and the logical state configurations of the two components. Virtual machines in violation of the resource capacity policy are then identified by comparing the constructed graph to the resource capacity policy to identify violations, column 6 ¶ 1).
Yahalom may not explicitly disclose wherein querying the host computer system comprises querying an application container instantiated at the host computer system for the network configuration data of one or more of the network components within the application container.
However, Demuth discloses wherein querying the host computer system comprises querying an application container instantiated at the host computer system for the network configuration data of one or more of the network components within the application container (i.e., FIG. 3 is a flowchart that shows the steps by which a client accesses data and business logic using a combination of entity beans and session beans. The process begins when a user requests a page using a Browser 300. The JSP might, as a first step, generate an HTML page that contains only static data, without accessing the rest of the application 301. A user initiates a request for data, commonly by selecting a hyperlink on an HTML page 302. The browser sends the request to the JSP 303. The JSP interprets the request, and calls a session bean method, such as "open record", that may require the use of one or more session beans in the EJB container 304 [one or more of the network components within the application container]. In response to instructions from the EJB container 304, the session beans locate the home interface for the entity beans 305 in which data access methods are described, then uses the home interface to "look up" the specific entity beans instances representing required data, ¶ 50.  The entity bean initiates a process such as "fetch data X" and returns a data view that contains the current state of the requested data 307 [querying the computer system comprises querying an application container of the computer system for the network configuration data of one or more of the network components within the application container]. The session bean passes this data view to the JSP 308. The JSP manages one or more data views and generates HTML with text values representing the current state of the data 309. The web server transmits HTML via HTTP to the browser on the client 310, ¶ 51.  Also see figure 5s application containers 501 and 512) in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes (¶ 55).
Therefore, based on Yahalom in view of Demuth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Demuth to the system of Yahalom in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes.
Yahalom and Demuth may not explicitly disclose wherein the network configuration model logically groups the one or more of the network components that are within the application container.
However, Magdum discloses wherein the network configuration model logically groups the one or more of the network components that are within the application container (i.e., In general, icons displayed in a relationship view depict corresponding managed entities of a storage area network. When displayed in the relationship view, associations (e.g., relationships) between icons are delineated by relationship paths such as lines extending between icons. Containment in a relationship view may be depicted as a single box or nested sets of boxes encompassing a group or groups of displayed icons representing a logical grouping of related managed entities (displayed as icons) in the storage area network. Thus, a box or container may represent a computer device such as a host server (e.g., a managed entity) of a storage area network; the corresponding icons in the box or container may represent other managed entities (e.g., databases, file systems, volumes, groups of volumes, host devices, etc.) contained in or associated with the host server, column 2 last ¶ - column 3 first ¶.  In addition to use of icons and corresponding relationship paths to illustrate a sequence of identified relationships, a relationship view may include a container (e.g., a graphical box) encompassing one or multiple icons (or even other containers) to represent another managed entity associated with the storage area network. For example, a container may represent a managed entity such as a database, a group of volumes, a host server, a storage disk, etc. Use of one or multiple containers (or nested containers) in the relationship view along with icons and relationship paths enables the viewer to quickly identify that a group of icons is associated with a particular volume, database, host server, etc, column 5 ¶ 2) in order to present network topology views in a consistent and optimal manner across all hosts, database and storage platforms for ease of use by a user of such software applications (column 1 last ¶).
Therefore, based on Yahalom in view of Demuth, and further in view of Magdum, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Magdum to the system of 

With respect to claim 2, Yahalom may not explicitly disclose wherein querying the host computer system for the network configuration data associated with network components within the host computer system comprises: querying at least one of a host operating system (OS), a guest OS, or a hypervisor for the network configuration data for a virtual network component within the application container.
However, Demuth discloses wherein querying the host computer system for the network configuration data associated with network components within the host computer system comprises: querying at least one of a host operating system (OS), a guest OS, or a hypervisor for the network configuration data for a virtual network component within the application container (i.e., Though the J2EE specifications define server-based resources for managing data and behavior, and Swing and the Java Virtual Machine (JVM) provides client-based resources for GUI construction, the combined specifications do not provide sufficient resources for integration between an EJB server and a Swing client. A Java Virtual Machine acts as an interpreter between the Java bytecode and a computer's operating system. There are JVMs for a wide range of computer platforms, such as Macintosh, Windows, and Unix, ¶ 7.  The JVM does the querying of the operating system for the network configuration data within the containers of the server and/or client host systems shown in figure 5) in order to directly (¶ 55).
Therefore, based on Yahalom in view of Demuth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Demuth to the system of Yahalom in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes.

With respect to claim 4, Yahalom discloses wherein the network components within the host computer system are represented by nodes of a graph and the connectivity is represented by edges of the graph (i.e., In some embodiments, deriving access paths comprises mapping network component configuration and connectivity information to nodes and edges of a graph and determining whether information can flow between nodes in the graph, wherein a node in the graph represents a component in the storage network environment, and an edge represents information flow capability between two components, wherein the information flow capability is determined by a physical communication link between the two components and the logical state configurations of the two components, column 5 ¶ 3). 
Yahalom may not explicitly disclose wherein a virtual network component within the application container is represented by a respective node of the network configuration model.
However, Demuth discloses wherein a virtual network component within the application container is represented by a respective node of the network configuration (i.e., FIG. 2 is a block diagram showing the typical method used to implement an HTML client using J2EE-based server technologies. Server 200 hosts Database 201. Server 202 hosts two components: EJB Container 203, which contains business logic and data access in the form of EJBs, and Web Server 211, which manages server-side presentation to the client. Client Computer 214 hosts Browser 215, which presents pages composed of HTML Text 216, ¶ 47.  Within EJB Container 203, there are two main types of EJBs [wherein the virtual network component within the application container is represented by a respective node of the network configuration model]. One kind of EJB is Session Bean 207. These contain various kinds of application logic and manage the application process at the level of granularity such as "open client record," "update client record," or "save client record". Session Bean 207 interfaces are defined and developed by programmers. Typically, an application consists of multiple session beans. A second kind of EJBs are Entity Beans 204, 205 and 206 that are data objects responsible for accessing data and presenting a view of the data [wherein the virtual network component within the application container is represented by a respective node of the network configuration model], ¶ 48 and figure 2.  The client container hosts three main components. The first component is Lightweight Object (LWO) Model 513. LWO Model 513 is composed of some subset of main Domain Object Model 502 on Server 500. Client Container 512 provides lifecycle management of Lightweight Objects 514, 515, and 516 by providing services for object graph transport and extension, lightweight object behavior management, delta tracking and resolution through function shipping and dynamic proxies, and checkpoints and rollback [by a respective node of the network configuration model]. Each of these services are described in detail in the following figures and accompanying text, ¶ 57.  The second component is Container Aware Models 517. A model is one part of a model-view-controller architecture. The Swing model-view-controller (MVC) architecture is fairly straightforward. In traditional MVC, the model is the actual data to be presented by a view component, or modified by a controller component. In Swing, as in most MVC architectures, the view and controller are typically the same component (class) and models are defined in terms of model interfaces for each class of component. In a typical Swing GUI, there is one model implementation for each component in the application. These model implementations perform the translation from the actual domain object data representation, into the appropriate model interface. The client container is ideally situated to eliminate the need for most custom model implementation. It contains and controls access to the domain object model, and can present it in whatever format (model interface) required for a component, ¶ 58) in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes (¶ 55).
Therefore, based on Yahalom in view of Demuth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Demuth to the system of Yahalom in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes.

With respect to claim 6, Yahalom discloses analyzing a network configuration on the host computer system using the network configuration model (i.e., In certain embodiments, the information described above is correlated and analyzed by mapping to an abstract graph -model representation in which each node represent a component and links between nodes represent connectivity between components and internal or configuration state information in each virtual machine storage network environment component, column 17 ¶ 2.  For instance, FIG. 4B shows an exemplary virtual machine load or capacity analysis 450 organized by host 470 based on a screen in the virtual machine capacity manager. The virtual machine capacity analysis in this exemplary screen have been performed over a time period of one week as pointed out in labels 460a and 460b. Columns 480, 482, 484, 486, 488 show data on the virtual machine traffic loads, traffic utilization, CPU usage, CPU utilization, and memory usage, respectively, column 18 ¶ 9). 

With respect to claim 7, Yahalom discloses wherein querying the host computer system for the network configuration data associated with the network components within the host computer system further comprises: receiving an identifier of the virtual machine instantiated at the host computer system (i.e., Part of the internal; configuration state of each component in SAN 100 contains information about the allocation of each virtual machine resource e.g. storage space, CPU, memory, or traffic load, or set of virtual machine resources, of that component for the exclusive use of one or more external entities, such as an application, a set of applications, other components, etc. For instance, state configuration information may include one or more of a virtual or physical server ID, a virtual or physical server port configuration, a switch port configuration, a switch ID, a switch IP and domain ID, a grouping of storage devices, a zoning of storage devices, a storage device ID, LUNs associated with storage devices, and LUN masks associated with storage devices, column 14 ¶ 2.  Associate Annotations with virtual machine storage environment components and resources. Component Annotations values are stored internally at the Virtual Machine Capacity Manager associated with the corresponding component id, and can be updated when required. Component Annotation values are considered as additional component attribute values, and can be used for management operational process and can be used with the rules to derive Tiers of components and virtual machine resources, column 16 ¶ 4). 
Yahalom also discloses querying the host computer system for the first configuration data of the network components within the virtual machine (i.e., In some embodiments, the processor includes a timestamp processor for associating a timestamp with an event selected from the group of a virtual machine resource allocation event, a virtual machine resource reservation event, a virtual machine resource allocation state, and a virtual machine resource reservation state. The timestamp processor may maintain a list of past and present virtual machine resource allocation states using a data memory, virtual machine resource reservation states, virtual machine resource allocation events, and virtual machine resource reservations events, and use the list with a query processor to provide responses to queries about virtual machine resource allocation and virtual machine resource reservation at a given time [querying the host computer system for the first configuration data of the network components within the virtual machine], column 7 ¶ 3.  In some embodiments, the processor includes a projection processor for computing projections of virtual machine allocation states and virtual machine reservation states and of virtual machine resources of specific types and tiers. This computation involves extrapolating and trending from past virtual machine allocation states and past virtual machine reservation states, and using external input from authorized users. The computed projections may be used to provide responses to queries from a designated user interacting with the user interface about virtual machine resource allocation and virtual machine resource reservation at a future time [querying the host computer system for the first configuration data of the network components within the virtual machine], column 7 last ¶). 
Yahalom further discloses querying the host computer system for the second configuration data of the connectivity between the network components within the virtual machine (i.e., The systems and methods described herein allow for effectively monitoring virtualized storage network environments without using host agents residing on the physical servers or hosts. These systems and methods use logical access paths in the storage network environment to dynamically track all the end-to-end access relationships, e.g., from an application on a virtual server to a storage volume, such that the service and performance levels of components in the virtualized storage network environment can be monitored [querying the host computer system for the second configuration data of the connectivity between the network components within the virtual machine], column 4 ¶ 5.  As used herein, an access path or a logical access path encompasses a logical channel between a given application residing on a virtual server and a given data object, e.g. LUN, along which data may flow. In other words, a logical access path is typically, although not exclusively, a sequence of components starting with a specific application on a specific virtual server via, for example, an HBA, and a sequence of one or more switches and physical links leading to a storage controller and a storage device containing a data object e.g. a LUN [second configuration data of the connectivity between the network components within the virtual machine]. The logical or configuration state of each component along the way in that sequence, for example, the virtual server, the HBA, the storage controller, or the switches, is set such as to not disable data flow between that specific application residing on a virtual server and that specific data object along that specific sequence, column 4 last ¶). 
Yahalom may not explicitly disclose application container.
However, Demuth discloses application container (i.e., The present invention relates to a software " container" as an application building block. A container is a framework that establishes a coherent component and programming model for some subset of the distributed programming problem space, and provides a standardized set of services to facilitate construction of software within that problem space, ¶ 2) in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes (¶ 55).
Therefore, based on Yahalom in view of Demuth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Demuth to the system of Yahalom in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes.

With respect to claim 8, Yahalom may not explicitly disclose wherein the application container is a virtual machine.
(i.e., FIG. 5 is a block diagram showing how a client container would interact with an EJB container in a distributed computing environment. Server 500 hosts EJB Container 501. A software application is composed, in part, of Domain Object Model 502 that is made up of multiple EJBs 503, 504 and 505, in an object graph. On Client Computer 510 the Client Container 512 operates within Java Virtual Machine (JVM) 511 [wherein the application container is a virtual machine]. Client Container 512 can connect directly to EJB Container 501 via RMI over IIOP 509, or via Servlet 506 on Server 500. Servlet 506 would communicate with EJB Container 501 using RMI over IIOP 507, but would communicate with Client Container 512 via HTTP 508. Such a protocol is appropriate, for example, where firewalls admit only HTTP traffic, ¶ 56) in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes (¶ 55).
Therefore, based on Yahalom in view of Demuth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Demuth to the system of Yahalom in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes.

With respect to claims 11 and 16, the limitations of claims 11 and 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.



With respect to claims 13 and 18, the limitations of claims 13 and 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claims 14 and 19, the limitations of claims 14 and 19 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Claims 3, 9-10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahalom et al. (U.S. Patent No. 8,560,671 B1) in view of Demuth et al. (U.S. Publication No. 2003/0212987 A1), in view of Magdum et al. (U.S. Patent No. 7,437,676 B1), and in further view of Himura et al. (U.S. Publication No. 2014/0010109 A1).
With respect to claim 3, Yahalom may not explicitly disclose wherein at least one of the network components is represented by a virtual network component within the application container instantiated at the host computer system.
However, Demuth discloses wherein at least one of the network components is represented by a virtual network component within the application container instantiated at the host computer system (i.e., see 1023, 1019-1020 and 1009 in figure 10B) in order to directly or indirectly create and manipulate an object graph on the server any time the state of the data changes (¶ 55).

Yahalom, Demuth and Magdum may not explicitly disclose wherein the virtual network component is provided by one of a virtual network interface card (vNIC) associated with the application container or a virtual network segment associated with the vNIC.
However, Himura discloses wherein the virtual network component is provided by one of a virtual network interface card (vNIC) associated with the application container or a virtual network segment associated with the vNIC (i.e., The server devices such as the servers 106a to 106d execute applications to perform appropriate ICT services. These server devices are coupled to each other via the aforementioned network device(s) and are further coupled to devices outside the datacenter 100. Furthermore, the server devices access the storage devices 108a, 108b via the FC switches 107a, 107b as described later. A plurality of virtual servers (VM) may be generated in the server devices by a VMM (Virtual Machine Monitor) technique or an LPAR (Logical Partitioning) technique. In this case, a VM generates a vNIC (Virtual Network Interface Card), vHBA (Virtual Host Bus Adaptor), and a virtual CNA which are virtual interfaces; and the VM accesses the network devices or the storage devices via these virtual interfaces [a virtual network segment associated with the vNIC], ¶ 60) in order to allow an overall topology generation unit to analyzes the configuration information collected (¶ 75).
Therefore, based on Yahalom in view of Demuth and Magdum, and further in view of Himura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Himura to the system of Yahalom, Demuth and Magdum in order to allow an overall topology generation unit to analyzes the configuration information collected and generate a logical topology of all the virtual networks as a graph structure composed of nodes and edges.

With respect to claim 9, Yahalom, Demuth and Magdum may not explicitly disclose wherein the network configuration model reflects at least one of a data link layer (layer 2) or a network layer (layer 3) of an Open Systems Interconnection (OSI) model.
However, Himura discloses wherein the network configuration model reflects at least one of a data link layer (layer 2) or a network layer (layer 3) of an Open Systems Interconnection (OSI) model (i.e., The tenants can now take a flexible and complicated network configuration because of the development of the network virtualization techniques in recent years. The network virtualization techniques include virtualization techniques for an L2 ( Layer 2) layer and virtualization techniques for an L3 ( Layer 3) layer. The L2 layer virtualization techniques include virtual LAN (Local Area Network) techniques such as a VLAN (IEEE802.1Q Virtual Local Area Network); and the L3 layer virtualization techniques include virtual router techniques such as VRF (Virtual Routing and Forwarding) and VR (Virtual Router). Furthermore, virtual interface techniques such as VLAN interfaces and sub-interfaces are also included as techniques for linking the L2 techniques and the L3 techniques. A tenant network is constructed by combining such virtualization techniques, ¶ 4) in order to allow an overall topology generation unit to analyzes the configuration information collected and generate a logical topology of all the virtual networks as a graph structure composed of nodes and edges (¶ 75).
Therefore, based on Yahalom in view of Demuth and Magdum, and further in view of Himura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Himura to the system of Yahalom, Demuth and Magdum in order to allow an overall topology generation unit to analyzes the configuration information collected and generate a logical topology of all the virtual networks as a graph structure composed of nodes and edges.

With respect to claim 10, Yahalom, Demuth and Magdum may not explicitly disclose wherein the connectivity represents at least one of: a path of a network frame between at least two Open Systems Interconnection (OSI) data link layer (layer 2) network components or a path of a data packet between at least two OSI network layer (layer 3) network components.
However, Himura discloses wherein the connectivity represents at least one of: a path of a network frame between at least two Open Systems Interconnection (OSI) data link layer (layer 2) network components or a path of a data packet between at least two OSI network layer (layer 3) network components (i.e., The tenants can now take a flexible and complicated network configuration because of the development of the network virtualization techniques in recent years. The network virtualization techniques include virtualization techniques for an L2 ( Layer 2) layer and virtualization techniques for an L3 ( Layer 3) layer [at least one of: a path of a network frame between at least two Open Systems Interconnection (OSI) data link layer (layer 2) network components or a path of a data packet between at least two OSI network layer (layer 3) network components]. The L2 layer virtualization techniques include virtual LAN (Local Area Network) techniques such as a VLAN (IEEE802.1Q Virtual Local Area Network); and the L3 layer virtualization techniques include virtual router techniques such as VRF (Virtual Routing and Forwarding) and VR (Virtual Router). Furthermore, virtual interface techniques such as VLAN interfaces and sub-interfaces are also included as techniques for linking the L2 techniques and the L3 techniques. A tenant network is constructed by combining such virtualization techniques, ¶ 4.  The overall topology generation unit 207 analyzes the config collected by the config collection unit 201, generates the logical topology information of all the virtual networks as a graph structure composed of nodes (virtual resources such as virtual LANs and virtual interfaces) and edges (logical connections between the virtual resources) [connectivity], and stores information of the generated graph structure in the overall topology DB 205, ¶ 75) in order to allow an overall topology generation unit to analyzes the configuration information collected and generate a logical topology of all the virtual networks as a graph structure composed of nodes and edges (¶ 75).
Therefore, based on Yahalom in view of Demuth and Magdum, and further in view of Himura, it would have been obvious to one having ordinary skill in the art before 

With respect to claims 15 and 20, the limitations of claims 15 and 20 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahalom et al. (U.S. Patent No. 8,560,671 B1) in view of Demuth et al. (U.S. Publication No. 2003/0212987 A1), in view of Magdum et al. (U.S. Patent No. 7,437,676 B1), and in further view of Bodell et al. (U.S. Patent No. 8,943,154 B1).
With respect to claim 5, Yahalom, Demuth and Magdum may not explicitly disclose simulating network traffic on the host computer system using the network configuration model.
However, Bodell discloses simulating network traffic on the host computer system using the network configuration model (i.e., Other information that may be utilized in constructing the relationship graph may include, but is not limited to, network traffic (which may be observed from event pattern analysis or processing of service logs, as non-limiting examples) [network traffic on the host computer system using the network configuration model], column 2 ¶ 3.  A relationship graph, such as relationship graph 200 discussed above, relating users, network elements, and events in an organization may serve as a powerful tool for enabling various uses. Such uses may include, but are not limited to, building customized views of relationships between users, allocating virtual hosts in a cloud computing arrangement, generating notification lists based on an event, proactively identifying events before they occur, determining the severity level of an event, conducting mock simulations [simulating network traffic], such as the effect of the addition or removal of users and/or network elements from an organization, performing hotspot visualization (e.g., determining troubled network elements in an organization based on numerous occurrences of events in such network elements), and generating passive notifications, such as newsfeeds to which a user may subscribe, column 13 ¶ 4) in order to generate a relationship graph that illustrates associations between users, network elements, and events that occur at network elements including nodes that represent the network elements or the various software and hardware used by users in an organization (column 2 ¶ 3). 
Therefore, based on Yahalom in view of Demuth and Magdum, and further in view of Bodell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bodell to the system of Yahalom, Demuth and Magdum in order to generate a relationship graph that illustrates associations between users, network elements, and events that occur at 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
3/30/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447